Citation Nr: 1548345	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-28 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for left ulnar nerve entrapment.  

2.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS), and depressive disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney (Chisholm Chisholm & Kilpatrick, Ltd.)


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to January 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) located in St. Paul, Minnesota and Providence, Rhode Island.  

In June 2015, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

In October 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal regarding entitlement to increased ratings for his service-connected left ulnar nerve entrapment and anxiety disorder, NOS, and depressive disorder; therefore, there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to a disability rating in excess of 30 percent for left ulnar nerve entrapment and an initial disability rating in excess of 30 percent for anxiety disorder, NOS, and depressive disorder, have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issues on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

The issues of entitlement to a disability rating in excess of 30 percent for left ulnar nerve entrapment and an initial disability rating in excess of 30 percent for anxiety disorder, NOS, and depressive disorder were developed for appellate consideration.  In correspondence dated October 2015, and received by the RO in October 2015, the Veteran indicated that he wished to withdraw his appeal as to the stated issues.  Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the stated issues and they are dismissed.  


ORDER

The appeal as to entitlement to a disability rating in excess of 30 percent for left ulnar nerve entrapment is dismissed.  

The appeal as to entitlement to an initial disability rating in excess of 30 percent for anxiety disorder, NOS, and depressive disorder is dismissed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


